DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, line 2, “the terminal block” is indefinite because it lacks antecedent basis.  A terminal block was first claimed in claim 10, but claim 11 is dependent on claim 9.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanji et al., U. S. Patent 8,636,091.

	Sanji et al. shows a vehicle drive device in figures 1 and 4.  The view in figure 1 shows the device “unfolded” relative to how they are shown in figure 4 so that the axes z1, z2, and z3 are coplanar, resulting in the bottom portion of the motor MG and of the wall cylindrical portion w1 being shown twice.
	A rotary electric machine MG serves as a drive power source for a plurality of wheels W (fig. 5; col. 5, lines 36-41).
	An input I2 is drivingly coupled to the rotary electric machine MG (col. 8, lines 49-50).
	Shaft A1 (including gears CG and P) is a counter gear mechanism.

	A case H accommodates the rotary electric machine MG, the input I2, the counter gear mechanism A1, and the differential gear device DG.
	A support, in the form of a tapered roller bearing (shown supporting the right end of A1), is a separate member from the case H, and is fixed inside the case H.
	The rotary electric machine MG and the input A1 are disposed on a first axis z1.
	The counter gear mechanism A1 is disposed on a second axis z2 different from the first axis z1.
	The differential gear device DG is disposed on a third axis z3 that is different from the first axis z1 and the second axis z2.
	A side on which the input I2 is disposed with respect to the rotary electric machine MG in an axial direction (toward the left in fig. 1) is defined as an axial first side, and a side opposite to the axial first side is defined as an axial second side (toward the right in fig. 1).
	The case H includes a tube peripheral wall, as it is shown in figure 4, surrounding an outer side of the rotary electric machine MG, the input I2, the counter gear mechanism A1, and the differential gear device DG in a radial direction.  A first side wall, the portions of the case H to the left of the differential ring gear RG, is disposed on the axial first side with respect to the peripheral wall, and a second side wall SW is disposed on the axial second side with respect to the peripheral wall.
	The peripheral wall includes a first peripheral wall, the portion of case portion H2 surrounding at least the differential ring gear RG, at least the gear P on the counter gear 
	An axial first-side end (left) of the counter gear mechanism A1 is supported by the first side wall (the left end of the counter gear mechanism A1 is shown entirely within the first side wall), and an axial second-side end (right) of the counter gear mechanism A1 is supported by the support.
(claim 1)
	
	The support, the bearing supporting the right end of the counter gear mechanism A1, is fixed to a portion (side wall that also supports the right side of the differential gear device DG) formed integrally with the second peripheral wall (of H1).
(claim 20)

Allowable Subject Matter

Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 198 41 159 (Bauch-Panetzky et al.) January 2000 - an apparently tube shaped case with a support "fixedly connected to the housing".  The enclosed electric machine, gearing, and differential are coaxial.

FR 2832481 (Shetter) May 2003 - a tubular case with a separate but internally attached support.

U. S. Patent 6,692,394 (Takenaka) February 2004 - fig. 2 shows a generally tubular case, fig. 1 shows a rotary electric machine, an input, a counter gear mechanism, a differential gear device, and a support including a separate, attached member (planetary gear case 9D).  Fig. 3 shows the case does not include a tube peripheral wall that surrounds an electric machine as well as the counter gear and differential.

DE 10 2009 036 746 (Schetter et al.) February 2011 - a bearing support fixed inside a transmission case.



JP 2015-101277 (Takami et al.) June 2015 - a tube case for a rotary electric machine, counter gear mechanism, and differential gear.

U. S. Patent 9,631,706 (Kato et al.) April 2017 - support wall 7 appears to be bolted to the inside of the case.

U. S. Patent Application Publication 2019/0017576 (Sugiura et al.) January 2019 - "an annular center support (middle support part) 11c is fixed to the transmission case 11."

U. S. Patent 10,539,225 (Nakano et al.) January 2020 - rotary electric machine, counter gear mechanism, and differential (with two axes) in a tubular case with a support bolted to the inside.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659